DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 13, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please consider the following:
A list of specified alternatives is defined as a Markush group. A Markush group is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group comprising” or the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as “at least one member” selected from the group), or within the list of alternatives (such as “or mixtures thereof”). See MPEP 2173.05(h).
In claim 3, applicants claim a Markush group of polyamides, which “includes at least one of polyamide 6, polyamide 6/6, polyamide 6/12 or polyamide 11”.
In claim 5, applicants claim a Markush group of polyolefin components, which “includes at least one of an ethylene-vinyl acetate copolymer, an ethylene-acrylate copolymer,…or an octane-branched copolymers.”
In claim 13, applicants claim a Markush group of PILs which “includes at least one of…”.
	In claim 14, applicants claim a Markush group of synergists, which “includes at least one of zeolite, a clay, a bentonite, or zinc borate.”
	In claim 19, applicants claim a Markush group of nitrogen-containing polymer components which “includes at least one of polyamide 6, polyamide 6/6, polyamide 6/12, polyamide 11 or a thermoplastic polyurethane.”
	The word “includes” is synonymous with “comprising”.  See MPEP 2111.03 Transitional Phrases I. Comprising.
	Therefore, claims 3, 5, 13, 14 and 19 are rejected under 112(b) as being indefinite, because it is unclear as to whether the groupings can include alternatives other than those listed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103435844 in view of Hu (Preparation and combustion properties of flame retarded polypropylene-polyamide 6 alloys, Polymer Degradation and Stability, 91, 2006, pp. 234-241), as evidenced by Ube (Injection 1013NW8, Ube Industries Engineering Plastics, 2022, 2 pages).
CN ‘844 exemplifies a composition comprising 820 g polypropylene, 150 g ammonium polyphosphate/pentaerythritol (3:1) flame retardant, 20 g montmorillonite loaded with 10 wt% 1-butyl-3-methylimidazolium phosphomolybdate flame retardant catalyst, and 10 g of other processing aids, suggesting a composition comprising 820 g (82 wt%) polypropylene, 113 g (11 wt%) ammonium polyphosphate (acid source), 38 g (4 wt%) pentaerythritol (carbon source), 18 g (2 wt%) montmorillonite (synergist), 2 g (0.2 wt%) 1-butyl-3-methylimidazolium phosphomolybdate (PIL), and 10 g (1 wt%) of other processing aids, suggesting a composition comprising 82 wt% polymeric matrix and 17 wt% flame retardant package.
CN ‘844 does not teach or suggest the inclusion of a nitrogen-containing polymer component, as claimed.
Hu teaches preparing blends of polypropylene and 5-24 wt% polyamide 6 (1013NW8, which as evidenced by Ube, has a melting point of ~220ºC) with 0-8 wt% compatibilizer maleic anhydride-g-polypropylene and 20 wt% of an intumescent flame retardant of ammonium polyphosphate, pentaerythritol, melamine phosphate and montmorillonite, teaching that the inclusion of polyamide 6 with or without the compatibilizer reduces the heat release rate, in comparison to pure polypropylene matrix, teaching that polyamide 6 acts as a carbonization agent in association with the intumescent flame retardant.
Therefore, using a blend of polypropylene/polyamide 6/maleic anhydride-g-polypropylene in place of polypropylene in CN ‘844 is prima facie obvious, as Hu teaches that polyamide further improves the flame retardant properties of the polypropylene.
The combination of CN ‘844 in view of Hu suggests a composition comprising about 83 wt% of a blended matrix comprising about 67 wt% polypropylene, 8 wt% polyamide 6, 8 wt% maleic anhydride-g-polypropylene, 17 wt% flame retardant package comprising 2.2 wt% PIL and synergist and 15 wt% of the carbon source and acid source, and 10 wt% processing additives.
CN ‘844 in view of Hu is prima facie obvious over instant claims 1-3, 5, 6, 9 and 13-15.
Claims 10 and 11 are product by process claims. Claims 10 and 11 define the product by how the product was made. Thus, claims 10 and 11 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of a polyoxometalate ionic liquid. The reference suggests such a product. 
As to claim 12, CN ‘844 nor Hu teach the LOI of the compositions; however, the compositions contain the claimed components within the claimed amounts and are taught as having high flame retardancy.  Therefore, one of ordinary skill in the art would expect the LOI to be at least 30%, as claimed.

Claims 1, 4-6, 8 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103435844 in view of Liu (The Investigation of Intumescent Flame-Retardant Polypropylene Using a New Macromolecular Charring Agent Polyamide 11, Polymer Composites, 2009, 30(2), pp. 221-225).
CN ‘844 exemplifies a composition comprising 820 g polypropylene, 150 g ammonium polyphosphate/pentaerythritol (3:1) flame retardant, 20 g montmorillonite loaded with 10 wt% 1-butyl-3-methylimidazolium phosphomolybdate flame retardant catalyst, and 10 g of other processing aids, suggesting a composition comprising 820 g (82 wt%) polypropylene, 113 g (11 wt%) ammonium polyphosphate (acid source), 38 g (4 wt%) pentaerythritol (carbon source), 18 g (2 wt%) montmorillonite (synergist), 2 g (0.2 wt%) 1-butyl-3-methylimidazolium phosphomolybdate (PIL), and 10 g (1 wt%) of other processing aids, suggesting a composition comprising 82 wt% polymeric matrix and 17 wt% flame retardant package.
CN ‘844 does not teach or suggest the inclusion of a nitrogen-containing polymer component, as claimed.
Liu teaches that the inclusion of PA11 (melting point 190ºC) to polypropylene flame retarded with ammonium polyphosphate and pentaerythritol, with or without the presence of a compatibilizer, teaching that PA11 acts as a compatibilizer to polypropylene and ammonium polyphosphate and pentaerythritol, as well as a charring agent, which further improves the flame retardant properties (p. 222).
Liu exemplifies a composition comprising 65 wt% polypropylene, 18 wt% ammonium polyphosphate, 5 wt% PA11, 7 wt% pentaerythritol, and 5 wt% polypropylene-g-maleic anhydride, as well as a composition comprising 70 wt% polypropylene, 18 wt% ammonium polyphosphate, 5 wt% PA11 and 7 wt% pentaerythritol.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 5 wt% PA11, with or without 5 wt% polypropylene-g-maleic anhydride, to the compositions of CN ‘844, as Liu teaches that the inclusion of such improves the compatibility between the polypropylene matrix and the intumescent flame retardant and also improves the charring of the polymer, or flame retardant properties.
The combination of CN ‘844 and Liu suggests a composition comprising 77 wt% polypropylene, 5 wt% PA11, 11 wt% ammonium polyphosphate, 4 wt% pentaerythritol, 2 wt% montmorillonite and 0.2 wt% PIL OR 72 wt% polypropylene, 5 wt% PA11, 5 wt% polypropylene-g-maleic anhydride, 11 wt% ammonium polyphosphate, 4 wt% pentaerythritol, 2 wt% montmorillonite and 0.2 wt% PIL.
CN ‘844 in view of Liu is prima facie obvious over instant claims 1, 4-6, 8, 9 and 13-15.
Claims 10 and 11 are product by process claims. Claims 10 and 11 define the product by how the product was made. Thus, claims 10 and 11 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of a polyoxometalate ionic liquid. The reference suggests such a product. 
As to claim 12, Liu teaches a combination of PA11/pentaerythritol/ammonium polyphosphate/polypropylene with or without the polypropylene-g-maleic anhydride as having a LOI of 31.0 and 30.7, respectfully.  The inclusion of the PIL is expected to further improve the LOI, therefore, one of ordinary skill in the art would expect the combination of CN ‘844 in view of Liu to possess a LOI of greater than 30%.
Claims 1, 4, 5 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103435844 in view of Wang (Flame-Retarded Poly(propylene) with Melamine Phosphate and Pentaerythritol/Polyurethane Composite Charring Agent, Macromol. Mater. Eng., 2007, 292, pp. 206-213) and Bugajny (Short Communication: New Approach to the Dynamic Properties of an Intumescent Material, Fire and Materials, 23, 1999, pp. 49-51), as evidenced by BASF (Elastollan S90A10 Technical Bulletin, BASF, 2000, 1 page).
CN ‘844 exemplifies a composition comprising 820 g polypropylene, 150 g ammonium polyphosphate/pentaerythritol (3:1) flame retardant, 20 g montmorillonite loaded with 10 wt% 1-butyl-3-methylimidazolium phosphomolybdate flame retardant catalyst, and 10 g of other processing aids, suggesting a composition comprising 820 g (82 wt%) polypropylene, 113 g (11 wt%) ammonium polyphosphate (acid source), 38 g (4 wt%) pentaerythritol (carbon source), 18 g (2 wt%) montmorillonite (synergist), 2 g (0.2 wt%) 1-butyl-3-methylimidazolium phosphomolybdate (PIL), and 10 g (1 wt%) of other processing aids, suggesting a composition comprising 82 wt% polymeric matrix and 17 wt% flame retardant package.
CN ‘844 does not teach or suggest the inclusion of a nitrogen-containing polymer component, as claimed.
Wang teaches the inclusion of pentaerythritol/polyurethane composite charring agent into polypropylene which is flame retarded with melamine polyphosphate, teaching that the pentaerythritol and polyurethane have complementary charring mechanisms, allowing for improved charring compared to using pentaerythritol alone, further improving the flame retardancy of the polypropylene (p. 206).  Wang teaches that a ratio of PER/TPU of 80/20, 70/30 and 60/40 is suitable for improve the flame retardancy of the polypropylene.
CN ‘844 teaches that melamine polyphosphate can be used in place of ammonium polyphosphate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used TPU as an additional component in the compositions of CN ‘844, as Wang teaches that the inclusion of such improves the flame retardancy compared to pentaerythritol, alone.
The inclusion of TPU in the amounts suggested by Wang suggests a composition comprising about 1-3 parts TPU, suggesting a composition comprising 79-81 wt% polypropylene, 1-3 wt% TPU, 11 wt% ammonium polyphosphate, 4 wt% pentaerythritol, 2 wt% montmorillonite and 0.2 wt% PIL.
Wang teaches suitable TPUs to include those taught by Bugajny (reference 16), who teaches Elastollan S90A as a suitable TPU to improve the carbonization of polypropylene in combination with ammonium polyphosphate, which has a softening point of about 115ºC, as evidenced by BASF (p. 1).
CN ‘844 in view of Wang is prima facie obvious over instant claims 1, 4, 5, 9 and 13-15.
Claims 10 and 11 are product by process claims. Claims 10 and 11 define the product by how the product was made. Thus, claims 10 and 11 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of a polyoxometalate ionic liquid. The reference suggests such a product. 
As to claim 12, CN ‘844 nor Wang teach the LOI of the compositions; however, the compositions contain the claimed components within the claimed amounts and are taught as having high flame retardancy.  Therefore, one of ordinary skill in the art would expect the LOI to be at least 30%, as claimed.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103435844 in view of Bras (Structure and Morphology of an Intumescent Polypropylene Blend, Journal of Applied Polymer Science, 93, 2004, pp. 402-411).
CN ‘844 exemplifies a composition comprising 820 g polypropylene, 150 g ammonium polyphosphate/pentaerythritol (3:1) flame retardant, 20 g montmorillonite loaded with 10 wt% 1-butyl-3-methylimidazolium phosphomolybdate flame retardant catalyst, and 10 g of other processing aids, suggesting a composition comprising 820 g (82 wt%) polypropylene, 113 g (11 wt%) ammonium polyphosphate (acid source), 38 g (4 wt%) pentaerythritol (carbon source), 18 g (2 wt%) montmorillonite (synergist), 2 g (0.2 wt%) 1-butyl-3-methylimidazolium phosphomolybdate (PIL), and 10 g (1 wt%) of other processing aids, suggesting a composition comprising 82 wt% polymeric matrix and 17 wt% flame retardant package.
CN ‘844 does not teach or suggest the inclusion of a nitrogen-containing polymer component, as claimed.
Bras teaches that the inclusion of a mixture of ammonium polyphosphate, polyamide 6 and ethylene-vinyl acetate can increase the LOI up to 32%, teaching that ethylene vinyl acetate acts as an interfacial agent between ammonium polyphosphate and polyamide 6, where polyamide 6 is used as a carbonization polymer, which can be used in combination with pentaerythritol to reduce migration/blooming of the additives (pp. 402-403).
Bras exemplifies compositions comprising about 60 wt% polypropylene, 8.75 wt% polyamide 6, 26.25 wt% ammonium polyphosphate and 5 wt% ethylene vinyl acetate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added about 9 wt% polyamide 6 as an additional carbonization agent and 5 wt% of ethylene vinyl acetate as an interfacial agent in CN ‘844, as Bras teaches that the inclusion of polyamide 6 and ethylene vinyl acetate improves the flame retardancy of intumescent polypropylene blends.
CN ‘844 in view of Bras is prima facie obvious over instant claims 1-3, 5-9 and 12-15.
Claims 10 and 11 are product by process claims. Claims 10 and 11 define the product by how the product was made. Thus, claims 10 and 11 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of a polyoxometalate ionic liquid. The reference suggests such a product. 

Claim 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘844 in view of Hu, Liu, Wang or Bras, as applied above to claim 1, and further in view of Ganggang (Smoke Suppression of Surface-coated Polyoxometalate in IFR Cable Materials, Suliao Keji, 41(4), 2013, pp. 102-106).  For convenience, a partial translation of Ganggang is set forth below.
CN ‘844 teaches the preparation of polyolefin based compositions comprising ammonium/melamine polyphosphate, pentaerythritol, and polyoxymetalate as intumescent flame retardant.
CN ‘844 does not teach or suggest the possible uses for the compositions.
Ganggang teaches the preparation of a cable comprising coating a copper wire with a coating of a polyolefin comprising an APP/PER intumescent flame retardant with polyoxometalate.
Therefore, applying the composition of CN ‘844 to a wire core to prepare a cable is prima facie obvious, as Ganggang teaches that these compositions are suitable for such use.
Claim 20 is a product by process claim. Claim 20 defines the product by how the product was made. Thus, claim 20 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of a polyoxometalate ionic liquid. The reference suggests such a product. 

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘844 in view of Hu, Liu, Wang or Bras, as applied above to claim 1, and further in view of Appel (US 2009/0176093).
CN ‘844 teaches the preparation of polyolefin based compositions comprising ammonium/melamine polyphosphate, pentaerythritol, and polyoxymetalate as intumescent flame retardant.
CN ‘844 does not teach or suggest the possible uses for the compositions.
Appel teaches a coated or jacketed wire or cable, where the coating, jacket and components comprise a polyolefin, like polypropylene and flame retardants, such as ammonium polyphosphate, where the polyolefin compositions can be used as buffer tubes (claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the compositions of CN ‘844 to form buffer tubes in an optical fiber, as Appel teaches similar compositions as being suitable for such.
Claim 20 is a product by process claim. Claim 20 defines the product by how the product was made. Thus, claim 20 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of a polyoxometalate ionic liquid. The reference suggests such a product. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766